          Case 1:15-cv-02206-DLC Document 193
                                          192 Filed 04/12/21
                                                    04/09/21 Page 1 of 1
                                       THE LAW OFFICES OF

                            SCOTT A. KORENBAUM
                                    14 Wall Street, Suite 1603
                                   New York, New York 10005
                             Tel: (212) 587-0018    Fax: (212) 587-0018

                                                    April 9, 2021

BY ECF

Hon. Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Rm. 1910
White Plains, NY 10007

              Re:     Ortiz v. City of New York, et al.
                      15-CV-2206 (DLC)

Dear Judge Cote:

        I am one of the attorneys for plaintiff, Hector Garcia Ortiz. I write with the knowledge
and consent of Assistant Corporation Counsel Melissa Wachs to request that the Court grant him
until April 16, 2021, to file any post-appeal application for attorneys’ fees. The parties have
agreed in principle to the terms of settlement, but negotiating the terms of settlement has been
more complicated than usual because of the number of attorneys who have represented Mr.
Garcia Ortiz. However, I have just received a revised agreement from Ms. Wachs. But because I
am preparing for trial before Magistrate Judge McCarthy (Thomas v. McManus, et ano., 17 CV
4025 (JCM)), and we have motion papers due today, there is a likelihood I will not get to review
Ms. Wachs proposed changes before day’s end. Thus, primarily, if not exclusively to protect Mr.
Garcia’s interests, and those of his counsel, Mr. Garcia Ortiz requests this limited and, in all
likelihood, last extension. As noted, Ms. Wachs consents to this request.

       Thank you for your consideration of this matter.

                                                            Respectfully submitted,

                                                          Scott A. Korenbaum
                                                            Scott A. Korenbaum

SAK:sak

cc: All Counsel (by ECF)



                           Granted.
                           4.12.2021.
